Exhibit 10(b)

LONG-TERM INCENTIVE COMPENSATION PLAN

(as amended and restated April 23, 2013)

 

1. Purpose. The purpose of Wells Fargo & Company’s Long-Term Incentive
Compensation Plan (the “Plan”) is to motivate key employees and directors to
produce a superior return to the stockholders of Wells Fargo & Company by
offering them an opportunity to participate in stockholder gains, by
facilitating stock ownership and by rewarding them for achieving a high level of
corporate financial performance. The Plan also contains within it a
Performance-Based Compensation Policy (previously a separate document) with the
purpose of establishing one or more performance goals for payment of incentive
compensation to certain executive officers. The Plan is also intended to
facilitate recruiting and retaining both talented executives for key positions
and directors with outstanding abilities and skills by providing an attractive
capital accumulation opportunity. The Plan was originally adopted on
September 25, 1984, last amended and restated effective April 29, 2008 and
subsequently amended effective April 28, 2009 and effective February 28, 2012.
This amendment and restatement of the Plan has been approved by the Board (as
defined below) subject to the approval of stockholders at the annual meeting of
stockholders scheduled for April 23, 2013.

 

2. Definitions.

 

  2.1 The following terms, whenever used in this Plan, shall have the meanings
set forth below:

 

  (a) “Affiliate” means any corporation or limited liability company, a majority
of the voting stock or membership interests of which is directly or indirectly
owned by the Company, and any partnership or joint venture designated by the
Committee in which any such corporation or limited liability company is a
partner or joint venturer.

 

  (b) “Award” means a grant made under this Plan in the form of Performance
Shares, Restricted Stock, Restricted Share Rights, Options, Performance Units,
Stock Appreciation Rights, Stock Awards or Performance-Based Compensation Policy
Cash Awards.

 

  (c) “Award Agreement” means a written agreement or other communication
evidencing the terms and conditions of an Award in the form of either an
agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company) or a certificate, notice, term sheet
or similar communication.

 

  (d) “Beneficiary” means the person or persons determined in accordance with
Section 13.

 

  (e) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

  (f) “Business Unit Net Earnings” means the net earnings of the business unit
of the Company managed by a Participant, as determined in accordance with
generally accepted accounting principles, adjusted in accordance with the
Company’s management accounting practices and conventions in effect at the
beginning of the relevant Performance Period, and as further adjusted in the
same manner provided below for Net Income.

 

  (g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issued thereunder.

 

  (h) “Committee,” unless otherwise specified or another committee consisting of
two or more members is selected by the Board, means with respect to the Awards
to Employees, the Human Resources Committee of the Board and with respect to the
Awards to Directors, the Governance and Nominating Committee of the Board.

 

  (i) “Director” means an individual who both is a director of the Company and
is not an employee of the Company or an Affiliate.

 

  (j) “Company” means Wells Fargo & Company, a Delaware corporation.

 

  (k) “Earnings Per Share” means the Company’s diluted earnings per share as
reported in the Company’s consolidated financial statements for the applicable
Performance Period, adjusted in the same manner as provided below for Net
Income.

 

  (l) “Employee” means (i) an individual who is a common law employee (including
an officer or director who is also an employee) of the Company or an Affiliate,
and (ii) an individual (a) who is no longer employed by the Company or an
Affiliate due to Retirement or otherwise, (b) who is eligible to receive a cash
bonus or other cash compensation earned while in the employment of the Company
or an Affiliate, and (c) whose cash bonus or other cash compensation the
Committee, in its discretion, determines that all or a portion thereof be paid
in the form of an Award under the Plan.

 

  (m) “Fair Market Value” as of any date means, unless a different calculation
measure is specified by the Committee, that day’s closing sales price of a Share
on the New York Stock Exchange.

 

  (n) “Incentive Stock Option” means any Option designated as such and which is
intended to meet the requirements of Section 422 of the Code.

 

  (o) “Net Income” shall mean the Company’s net income for the applicable
Performance Period as reported in the Company’s consolidated financial
statements, adjusted to eliminate the effect of (i) losses resulting from
discontinued operations, (ii) extraordinary gains or losses, (iii) the
cumulative effect of changes in generally accepted accounting principles, and
(iv) any other unusual or non-recurring gain or loss which is separately
identified and quantified.



--------------------------------------------------------------------------------

  (p) “Non-Qualified Stock Option” means an Option other than an Incentive Stock
Option.

 

  (q) “Option” means a right to purchase Shares, and includes an Incentive Stock
Option or a Non-Qualified Stock Option.

 

  (r) “Participant” means a person described in Section 5 designated by the
Committee to receive an Award under the Plan.

 

  (s) “Performance-Based Compensation Policy” means the policy contained in
Section 16.

 

  (t) “Performance-Based Compensation Policy Award” means an Award pursuant to
Section 16.

 

  (u) “Performance-Based Compensation Policy Cash Award” means a
Performance-Based Compensation Policy Award granted to a Participant pursuant to
Section 16 which is denominated and payable in cash.

 

  (v) “Performance Period” means the performance period specified by the
Committee for the relevant Award. Unless otherwise designated by the Committee,
the Performance Period for any Performance-Based Compensation Policy Award shall
be the calendar year, commencing January 1 and ending December 31.

 

  (w) “Performance Shares” means an Award granted under Section 6 which entitles
a Participant to receive Shares, their cash equivalent, or a combination
thereof, based on the achievement of one or more specified performance criteria
during one or more Performance Periods.

 

  (x) “Performance Units” means an Award granted under Section 6 which entitles
a Participant to receive cash, Shares, or a combination thereof, based on the
achievement of one or more specified performance criteria during one or more
Performance Periods.

 

  (y) “Plan” means this Long-Term Incentive Compensation Plan, as amended from
time to time.

 

  (z) “Qualifying Performance Criteria” has the meaning set forth in
Section 15.2.

 

  (aa) “Restricted Share Right” means an Award granted under Section 9 of the
right to receive a Share subject to vesting and such other restrictions imposed
pursuant to said Section, together with dividend equivalents with respect to
such right to receive a Share if and as so determined by the Committee.



--------------------------------------------------------------------------------

  (bb) “Restricted Stock” means a Share granted under Section 7 that is subject
to restrictions imposed pursuant to said Section.

 

  (cc) “Retirement” means termination of employment after reaching the earliest
of (i) age 55 with 10 completed years of service, or (ii) 80 points (with one
point credited for each completed age year and one point credited for each
completed year of service), or (iii) age 65. For purposes of this definition, a
Participant is credited with one year of service after completion of each full
12-month period of employment with the Company or an Affiliate as determined by
the Company or Affiliate.

 

  (dd) “Return on Realized Common Equity” means the Net Income of the Company on
an annualized basis less dividends accrued on outstanding preferred stock,
divided by the Company’s average total common equity excluding average
accumulated comprehensive income as reported in the Company’s consolidated
financial statements for the relevant Performance Period.

 

  (ee) “Share” means a share of the common stock, $1-2/3 par value per share, of
the Company.

 

  (ff) “Shorter Vesting Awards” has the meaning set forth in Section 7.2.

 

  (gg) “Specified Employee” means a Participant who is a “specified employee”
within the meaning of Treas. Reg. §1.409A-1(i), as determined in a uniform
manner by the Company or its duly authorized representative for purposes of this
Plan and all other nonqualified deferred compensation plans maintained by the
Company and its Affiliates.

 

  (hh) “Stock Appreciation Right” means a right awarded to a Participant
pursuant to Section 11 that entitles the Participant to receive, in cash, Shares
or a combination thereof, as determined by the Committee, an amount equal to or
otherwise based on the excess of (a) the Fair Market Value of a Share at the
time of exercise over (b) the exercise price of the right, as established by the
Committee on the date the Award is granted.

 

  (ii) “Stock Award” means an Award of Shares granted to a Participant pursuant
to Section 8.

 

  (jj) “Substitute Award” means an Award granted in connection with a
transaction in substitution, exchange, conversion, adjustment, assumption or
replacement of awards previously granted by an entity acquired by the Company or
an Affiliate or with which the Company or an Affiliate merges or otherwise
combines.



--------------------------------------------------------------------------------

  (kk) “Term” means the period during which an Option or Stock Appreciation
Right may be exercised or the period during which the restrictions placed on a
Restricted Share Right or Restricted Stock are in effect.

 

  2.2 Gender and Number. Except when otherwise indicated by context, reference
to the masculine gender shall include, when used, the feminine gender and any
term used in the singular shall also include the plural.

 

3. Administration.

 

  3.1 Administration of the Plan. The Plan shall be administered by the
Committee. Any power of the Committee may also be exercised by the Board, except
to the extent that the grant or exercise of such authority would cause an Award
intended to qualify for treatment as “performance-based compensation” under
Section 162(m) of the Code not to qualify for treatment as “performance-based
compensation” under Section 162(m) of the Code. To the extent that any permitted
action taken by the Board conflicts with action taken by the Committee, the
Board action shall control. The Committee may delegate any or all aspects of the
day-to-day administration of the Plan to one or more officers or employees of
the Company or any Affiliate, and/or to one or more agents.

 

  3.2 Powers of the Committee. Subject to the express provisions of this Plan,
including, without limitation, Section 27, the Committee shall be authorized and
empowered to take all actions that it determines to be necessary or appropriate
in connection with the administration of this Plan, including, without
limitation: (i) to prescribe, amend and rescind rules and regulations relating
to this Plan and to define terms not otherwise defined herein; (ii) to determine
which persons are eligible to be granted Awards under Section 5, to which of
such persons, if any, Awards shall be granted hereunder and the timing of any
such Awards; (iii) to grant Awards to Participants and determine the terms and
conditions of Awards, including the number of Shares subject to Awards, the
exercise or purchase price of such Shares, and the circumstances under which
Awards become exercisable or vested or are forfeited or expire, which terms may
but need not be conditioned upon the passage of time, continued employment, the
satisfaction of performance criteria, the occurrence of certain events, or other
factors; (iv) to establish and certify the extent of satisfaction of any
performance criteria or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award; (v) to prescribe and
amend the terms of Award Agreements or other communications evidencing Awards
made under this Plan (which need not be identical) and the terms of or form of
any document or notice required to be delivered to the Company by Participants
under this Plan; (vi) to determine whether, and the extent to which, adjustments
are required pursuant to Section 25; (vii) to interpret and construe this Plan,
any rules and regulations under this Plan, and the terms and conditions of any
Award granted hereunder, and to make exceptions to any such provisions in good
faith and for the benefit of the Company; and (viii) to make all other
determinations deemed necessary or advisable for the administration of this
Plan.



--------------------------------------------------------------------------------

  3.3 Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan, and the terms and conditions of or operation of any Award
granted hereunder, shall be final and binding on all Participants,
Beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Committee shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.

 

4. Shares Available Under the Plan; Limitation on Awards.

 

  4.1 Aggregate Limits. Subject to adjustment as provided in Section 25, the
aggregate number of Shares issuable pursuant to all Awards under this Plan on or
after March 1, 2013 shall not exceed 546,035,566 Shares; provided that each
Share issued pursuant to Awards of Performance Shares, Restricted Stock,
Restricted Share Rights, Performance Units or Stock Awards shall be counted
against this limit as two (2) Shares. The Shares issued pursuant to Awards
granted under this Plan may consist, in whole or in part, of authorized but
unissued Shares or treasury Shares not reserved for any other purpose. For
purposes of this Section 4.1, the aggregate number of Shares available for
Awards under this Plan at any time shall not be reduced with respect to Shares
(the number determined consistent with the applicable Share counting provisions
of this Section 4.1) attributable to Awards that have been canceled, expired,
forfeited or settled in cash. Substitute Awards may be granted under this Plan
and such Substitute Awards shall not reduce the aggregate number of Shares
available for Awards under this Plan.

 

  4.2 Tax Code Limits. No Participant may be awarded in any calendar year
(i) Options or Stock Appreciation Rights covering an aggregate of more than
14,000,000 Shares or (ii) Awards other than Options or Stock Appreciation Rights
covering an aggregate of more than 4,000,000 Shares, which limits shall be
calculated and adjusted pursuant to Section 25 only to the extent that such
calculation or adjustment will not affect the status of any Award theretofore
issued or that may thereafter be issued as “performance-based compensation”
under Section 162(m) of the Code. Pursuant to a Performance Unit granted under
this Plan that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code, the maximum cash amount payable
in any calendar year to any Participant shall be a dollar amount not to exceed
two-tenths of one percent (0.2%) of the Company’s Net Income for that calendar
year.

 

5. Participation. Participation in the Plan shall be limited to Employees of the
Company or an Affiliate selected by the Committee and to Directors. Options
intending to qualify as Incentive Stock Options may only be granted to employees
of the Company or any subsidiary within the meaning of the Code. Participation
is entirely at the discretion of the Committee, and is not automatically
continued after an initial period of participation.



--------------------------------------------------------------------------------

6. Performance Shares and Performance Units. An Award of Performance Shares or
Performance Units under the Plan shall entitle the Participant to future
payments or Shares or a combination thereof based upon the level of achievement
with respect to one or more pre-established performance criteria (including
Qualifying Performance Criteria) established for one or more Performance
Periods. The Performance Period over which Performance Shares or Performance
Units are earned shall not be less than one year nor more than five years as
specified by the Committee.

 

  6.1 Amount of Award. The Committee shall establish a maximum amount of a
Participant’s Award, which amount shall be denominated in Shares in the case of
Performance Shares or in dollars in the case of Performance Units.

 

  6.2 Communication of Award. Each Award Agreement evidencing an Award of
Performance Shares or Performance Units shall contain provisions regarding
(i) the target and maximum amount payable to the Participant pursuant to the
Award, (ii) the performance criteria and level of achievement versus these
criteria that shall determine the amount of such payment, (iii) the Performance
Period over which performance shall be measured for determining the amount of
any payment, (iv) the timing of any payment earned based on performance,
(v) restrictions on the alienation or transfer of the Award prior to actual
payment, (vi) forfeiture provisions and (vii) such further terms and conditions,
in each case not inconsistent with this Plan, as may be determined from time to
time by the Committee.

 

  6.3 Performance Criteria. Performance criteria established by the Committee
shall relate to corporate, group, unit or individual performance, and may be
established in terms of earnings, growth in earnings, ratios of earnings to
equity or assets, or such other measures or standards determined by the
Committee; provided, however, that the performance criteria for any portion of
an Award of Performance Shares or Performance Units that is intended by the
Committee to satisfy the requirements for “performance-based compensation” under
Code Section 162(m) shall be a measure based on one or more Qualifying
Performance Criteria selected by the Committee and specified at the time the
Award is granted. Multiple performance criteria may be used and the components
of multiple performance criteria may be given the same or different weighting in
determining the amount of an Award earned, and may relate to absolute
performance or relative performance measured against other groups, units,
individuals or entities.

 

  6.4 Discretionary Adjustments. Notwithstanding satisfaction of any performance
criteria, the amount paid under an Award of Performance Shares or Performance
Units on account of either financial performance or individual performance
evaluations may be reduced by the Committee on the basis of such further
considerations as the Committee shall determine.



--------------------------------------------------------------------------------

  6.5 Payment of Awards. Following the conclusion of each Performance Period,
the Committee shall determine the extent to which performance criteria have been
attained, and the satisfaction of any other terms and conditions with respect to
an Award relating to such Performance Period. The Committee shall determine
what, if any, payment is due with respect to an Award and whether such payment
shall be made in cash, Shares or a combination thereof. Payment shall be made on
such date(s) after the end of the applicable Performance Period as the Committee
establishes at the time the Award is granted in a single lump sum unless the
Committee provides otherwise, subject to such terms and conditions and in such
form as may be prescribed by the Committee. Unless the Committee provides
otherwise, the payment date so established by the Committee shall not be later
than March 1 of the year after the year in which the Performance Period ends.
Payment in Stock may be in Restricted Stock as determined by the Committee at
the time the Award is granted.

 

  6.6 Termination of Employment. Unless the Committee provides otherwise:

 

  (a) Due to Death or Disability. If a Participant ceases to be an Employee
before the end of a Performance Period by reason of the Participant’s death or
permanent disability, the Performance Period for such Participant for the
purpose of determining the amount of Award payable shall end at the end of the
calendar quarter immediately preceding the date on which said Participant ceased
to be an Employee. The amount of an Award payable to a Participant (or the
Beneficiary of a deceased Participant) to whom the preceding sentence is
applicable shall be paid at the end of the Performance Period, and shall be that
fraction of the Award computed pursuant to the preceding sentence the numerator
of which is the number of calendar quarters during the Performance Period during
all of which said Participant was an Employee and the denominator of which is
the number of full calendar quarters in the Performance Period.

 

  (b) Due to Reasons Other Than Death or Disability. Upon any other termination
of employment of a Participant during a Performance Period, participation in the
Plan shall cease and all outstanding Awards of Performance Shares or Performance
Units to such Participant shall be cancelled.

 

7. Restricted Stock Awards. An Award of Restricted Stock under the Plan shall
consist of Shares the grant, issuance, retention, vesting and/or transferability
of which are subject, during specified periods of time, to such conditions and
terms as the Committee deems appropriate. Awards of Restricted Stock granted
pursuant to the Plan need not be identical, but each grant of Restricted Stock
must contain and be subject to the terms and conditions set forth below.

 

  7.1

Award Agreement. Each Award of Restricted Stock shall be evidenced by an Award
Agreement. Each Award Agreement shall contain provisions regarding (i) the
number of Shares subject to the Award or a formula for determining such



--------------------------------------------------------------------------------

  number, (ii) the purchase price of the Shares, if any, and the means of
payment, (iii) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Restricted Stock as may be determined from time to time by the
Committee, (iv) any restrictions on the transferability of the Award and
(v) such further terms and conditions, in each case not inconsistent with this
Plan, as may be determined from time to time by the Committee. Shares issued
under an Award of Restricted Stock may be issued in the name of the Participant
and held by the Participant or held by the Company, in each case as the
Committee may provide.

 

  7.2 Vesting and Lapse of Restrictions. The grant, issuance, retention, vesting
and/or settlement of Shares of Restricted Stock shall occur at such time and in
such installments as determined by the Committee or under criteria established
by the Committee. The Committee shall have the right to make the timing of the
grant and/or the issuance, ability to retain, vesting and/or settlement of
Shares of Restricted Stock subject to continued employment, passage of time
and/or such performance criteria as deemed appropriate by the Committee;
provided that except as set forth below, in no event shall the grant, issuance,
retention, vesting and/or settlement of Shares under an Award of Restricted
Stock that is based on performance criteria and the level of achievement versus
such criteria be subject to a Performance Period of less than one year and no
condition that is based solely upon continued employment or the passage of time
shall provide for vesting or settlement in full of an Award of Restricted Stock
over a Term of less than three years from the date the Award is granted, in each
case other than as a result of or upon the death, disability or Retirement of
the Participant or a change in control of the Company. Notwithstanding anything
herein to the contrary, the limitations contained in the preceding sentence
shall not apply to Restricted Stock that is granted in lieu of salary, cash
bonus or other cash compensation or to Substitute Awards, in which case there
may be no minimum Term. In addition, notwithstanding anything herein to the
contrary, the Committee may grant Awards of Restricted Stock and Restricted
Share Rights which fully vest prior to three years (including without
limitation, prior to one year in the case of Awards of Restricted Stock or
Restricted Share Rights whether or not subject to performance criteria) from the
date of grant (“Shorter Vesting Awards”) as determined by the Committee and
evidenced in an Award Agreement provided that the aggregate number of Shares
underlying all such Shorter Vesting Awards granted under the Plan shall not
exceed 5% of the number of Shares issuable under Section 4.1, as adjusted
pursuant to Section 25.

 

  7.3 Rights as a Stockholder. Unless the Committee provides otherwise, a
Participant shall have all voting, dividend, liquidation and other rights with
respect to Restricted Stock held by such Participant as if the Participant held
unrestricted Shares provided that the unvested portion of any award of
Restricted Stock shall be subject to any restrictions on transferability or
risks of forfeiture imposed pursuant to Sections 7.1, 7.2 and 7.4. Unless the
Committee otherwise determines or unless the terms of the applicable Award
Agreement or grant provide otherwise, any dividends or distributions paid with
respect to shares of unvested Restricted Stock shall be subject to the same
restrictions and vesting schedule as the Shares to which such dividends or
distributions relate.



--------------------------------------------------------------------------------

  7.4 Termination of Employment. Unless the Committee provides otherwise:

 

  (a) Due to Death or Disability. If a Participant ceases to be an Employee
prior to the lapse of restrictions on Shares of Restricted Stock by reason of
the Participant’s death or permanent disability, all restrictions on Shares of
Restricted Stock held for the Participant’s benefit shall lapse in accordance
with the terms of the Award as determined by the Committee.

 

  (b) Due to Reasons Other Than Death or Disability. If a Participant ceases to
be an Employee for any reason other than death or permanent disability, prior to
the lapse of restrictions, all Shares of Restricted Stock held for the benefit
of a Participant, all rights to receive dividends thereon and other stockholder
rights therewith shall immediately terminate without notice of any kind and
shall be forfeited by the Participant.

 

  7.5 Other Restrictions. The Company may retain any Shares of Restricted Stock
in the Company’s possession or held in escrow by a designated employee or agent
of the Company or any Affiliate until any restrictions and/or conditions
applicable to Shares of Restricted Stock so retained have been satisfied or
lapsed. Any certificate issued in respect to an Award of Restricted Stock may,
at the election of the Committee, bear a legend considered appropriate by the
Committee.

 

8. Stock Awards.

 

  8.1 Grant. A Participant may be granted one or more Stock Awards under the
Plan; provided that such Award to an Employee is granted in lieu of salary, cash
bonus or other cash compensation. Stock Awards shall be subject to such terms
and conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee.

 

  8.2 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to Shares issued to the Participant as
a Stock Award under this Section 8 upon the Participant becoming the holder of
record of the Shares granted pursuant to such Stock Award; provided that the
Committee may impose such restrictions on the assignment or transfer of Shares
awarded pursuant to a Stock Award as it considers appropriate.

 

9. Restricted Share Rights. Restricted Share Rights are Awards denominated in
units under which the issuance of Shares is subject to such conditions and terms
as the Committee deems appropriate. Restricted Share Rights granted pursuant to
the Plan need not be identical, but each grant of Restricted Share Rights must
contain and be subject to the terms and conditions set forth below.

 

  9.1

Award Agreement. Each Award of Restricted Share Rights shall be evidenced by an
Award Agreement. Each Award Agreement shall contain provisions regarding



--------------------------------------------------------------------------------

  (i) the number of Restricted Share Rights subject to such Award or a formula
for determining such number, (ii) the purchase price of the Shares subject to
the Award, if any, and the means of payment, (iii) such terms and conditions on
the grant, issuance, vesting and/or forfeiture of the Restricted Share Rights as
may be determined from time to time by the Committee, (iv) any restrictions on
the transferability of the Award and (v) such further terms and conditions in
each case not inconsistent with this Plan as may be determined from time to time
by the Committee.

 

  9.2 Vesting and Lapse of Restrictions. The grant, issuance, retention, vesting
and/or settlement of Restricted Share Rights shall occur at such time and in
such installments as determined by the Committee or under criteria established
by the Committee. The Committee shall have the right to make the timing of the
grant and/or the issuance, ability to retain, vesting and/or settlement of
Restricted Share Rights subject to continued employment, passage of time and/or
such performance criteria as deemed appropriate by the Committee; provided that
except as set forth in the following sentences, in no event shall the grant,
issuance, retention, vesting and/or settlement of Shares under an Award of
Restricted Share Rights that is based on performance criteria and the level of
achievement versus such criteria be subject to a Performance Period of less than
one year, and no condition that is based solely upon continued employment or the
passage of time shall provide for vesting or settlement in full of an Award of
Restricted Share Rights over a Term of less than three years from the date the
Award is granted, in each case other than as a result of or upon the death,
disability or Retirement of the Participant or a change in control of the
Company. Notwithstanding anything herein to the contrary, the limitations
contained in the preceding sentence shall not apply to an Award of Restricted
Share Rights that is granted in lieu of salary, cash bonus or other cash
compensation or to Substitute Awards, in which case there may be no minimum
Term. In addition, notwithstanding anything to the contrary herein, the
Committee may grant Shorter Vesting Awards as determined by the Committee and
evidenced in an Award Agreement provided that the aggregate number of Shares
underlying all such Shorter Vesting Awards granted under the Plan shall not
exceed 5% of the number of Shares issuable under Section 4.1, as adjusted
pursuant to Section 25. Notwithstanding anything in this Section 9.2 to the
contrary, settlement of Restricted Share Rights shall be completed not later
than March 1 of the year after the year in which the vesting restrictions lapse
on such Restricted Share Rights unless the Committee provides otherwise.

 

  9.3 Rights as a Stockholder. Participants shall have no voting rights with
respect to Shares underlying Restricted Share Rights unless and until such
Shares are reflected as issued and outstanding Shares on the Company’s stock
ledger. Shares underlying Restricted Share Rights shall be entitled to dividend
equivalents only to the extent provided by the Committee. Unless the Committee
otherwise determines or unless the terms of the applicable Award Agreement
provides otherwise, any dividend equivalents with respect to unvested Restricted
Share Rights shall be subject to the same restrictions and vesting schedule as
Restricted Share Rights to which such dividend equivalents relate.



--------------------------------------------------------------------------------

  9.4 Termination of Employment. Unless the Committee provides otherwise:

 

  (a) Due to Death or Disability. If a Participant ceases to be an Employee by
reason of the Participant’s death or permanent disability, all restrictions on
the Restricted Share Rights of the Participant shall lapse in accordance with
the terms of the Award as determined by the Committee.

 

  (b) Due to Reasons Other Than Death or Disability. If a Participant ceases to
be an Employee for any reason other than death or permanent disability, all
Restricted Share Rights of the Participant and all rights to receive dividend
equivalents thereon shall immediately terminate without notice of any kind and
shall be forfeited by the Participant.

 

10. Options. The Committee may grant an Option or provide for the grant of an
Option, either from time-to-time in the discretion of the Committee or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance criteria (which may include
Qualifying Performance Criteria). Except to the extent provided herein, no
Participant (or Beneficiary of a deceased Participant) shall have any rights as
a stockholder with respect to any Shares subject to an Option granted hereunder
until said Shares have been issued. Options granted pursuant to the Plan need
not be identical, but each Option must contain and be subject to the terms and
conditions set forth below.

 

  10.1 Type of Option; Number of Shares. Each Option shall be evidenced by an
Award Agreement identifying the Option represented thereby as an Incentive Stock
Option or Non-Qualified Stock Option, as the case may be, and the number of
Shares to which the Option applies.

 

  10.2 Exercise Price. The exercise price under each Option shall be established
by the Committee and shall not be less than the Fair Market Value of the Shares
subject to the Option on the date of grant; provided, however, that the exercise
price per Share with respect to an Option that is granted in connection with a
merger or other acquisition as a Substitute Award for options held by optionees
of the acquired entity may be less than 100% of the Fair Market Value on the
date such Option is granted. The terms and conditions of any Substitute Award
are intended to meet all requirements necessary to prevent such Substitute
Awards from being treated as the grant of a new stock right or a change in the
form of payment within the meaning of the final regulations under Code §409A.

 

  10.3 Exercisability. The Committee shall have the right to make the timing of
the ability to exercise any Option subject to continued employment, the passage
of time and/or such performance requirements as deemed appropriate by the
Committee, provided that in no event shall any Option awarded to a Participant
provide for full vesting in a period of less than one year, other than as a
result of or upon the death, disability or Retirement of the Participant or a
change in control of the Company.



--------------------------------------------------------------------------------

  10.4 Exercise Term. Each Option shall have a Term established by the
Committee, provided that no Option shall be exercisable after ten years from the
date of grant.

 

  10.5 Payment for Shares. The exercise price of the Shares with respect to
which an Option is exercised shall be payable at the time of exercise in
accordance with procedures established by the Company. The exercise price of any
Option may be paid in cash or, to the extent allowed by the Committee, an
irrevocable commitment by a broker to pay over such amount from a sale of the
Shares issuable under an Option, the delivery (either physically or by
attestation) of previously-owned Shares, or a combination thereof or any other
method approved by the Committee.

 

  10.6 No Repricing. Other than in connection with a change in the Company’s
capitalization or other transaction (as described in Section 25), an Option may
not be repriced without stockholder approval (including canceling previously
awarded Options and regranting them with a lower exercise price, canceling
outstanding Options with an exercise price less than Fair Market Value in
exchange for cash or taking any other action with respect to an Option that
would be treated as a repricing under the rules and regulations of the principal
securities exchange on which the Shares are traded).

 

  10.7

Incentive Stock Options. In the case of an Incentive Stock Option, each Option
shall be subject to any terms, conditions and provisions as the Committee
determines necessary or desirable in order to qualify the Option as an Incentive
Stock Option. Notwithstanding anything to the contrary in this Section 10, in
the case of an Incentive Stock Option (a) if the Participant owns stock
possessing more than 10 percent of the combined voting power of all classes of
stock of the Company (a “10% Stockholder”), the exercise price of such Option
must be at least 110 percent of the Fair Market Value of the common stock of the
Company on the date of grant, and the Option must expire within a period of not
more than five years from the date of grant, (b) termination of employment will
be deemed to occur when the person to whom an Award was granted ceases to be an
employee (as determined in accordance with Section 3401(c) of the Code and the
regulations promulgated thereunder) of the Company and its subsidiaries and
(c) the number of Shares that may be issued upon exercise of Incentive Stock
Options shall not exceed the aggregate Share number stated in Section 4.1
(including adjustment as provided in Section 25). Notwithstanding anything in
this Section 10 to the contrary, Options designated as Incentive Stock Options
shall not be eligible for treatment under the Code as Incentive Stock Options
(and shall be deemed Non-Qualified Stock Options) to the extent that either
(i) the aggregate Fair Market Value of Shares (determined as of the time of
grant) with respect to which such Options are exercisable for the first time by
the Participant during any calendar year (under all plans of the Company and any
Affiliate) exceeds $100,000, taking Options into account in the order in which
they were granted,



--------------------------------------------------------------------------------

  and (ii) such Options otherwise remain exercisable but are not exercised
within three months of termination of employment (or such other period of time
provided in Section 422 of the Code).

 

  10.8 Termination of Employment.

 

  (a) Due to Death, Disability, or Retirement. If a Participant ceases to be an
Employee by reason of the Participant’s death, permanent disability or
Retirement, each outstanding Option shall become exercisable to the extent and
for such period or periods determined by the Committee but not beyond the
expiration date of said Option. If a Participant dies before exercising all
outstanding Options, the outstanding Options shall be exercisable by the
Participant’s Beneficiary.

 

  (b) Other Than Death, Disability, or Retirement. Unless the Committee provides
otherwise, in the event a Participant ceases to be an Employee for any reason
other than the Participant’s death, permanent disability or Retirement, all
rights of the Participant under this Plan shall immediately terminate without
notice of any kind except for any post-employment exercise period set forth in
the Award Agreement with respect to the vested portion of an Option.

 

11. Stock Appreciation Rights.

 

  11.1 General. An Award of a Stock Appreciation Right shall entitle the
Participant, subject to terms and conditions determined by the Committee, to
receive upon exercise of the right an amount equal to or otherwise based on the
excess of (a) the Fair Market Value of a Share at the time of exercise over
(b) the exercise price of the right, as established by the Committee on the date
the award is granted. Stock Appreciation Rights may be granted to Participants
from time to time either in tandem with, or as a component of, an Option granted
under Section 10, other Awards granted under the Plan or Options granted under
any other Company equity compensation plan (“tandem SARs”) or without reference
to other Awards or Options (“freestanding SARs”). Any Stock Appreciation Right
granted in tandem with an Option may be granted at the same time such Option is
granted or at any time thereafter before exercise or expiration of such Option.
The Committee may provide that the exercise of a tandem SAR will be in lieu of
the exercise of the Option or Award in connection with which the tandem SAR was
granted. A Stock Appreciation Right may not be exercised at any time when the
per Share Fair Market Value of the Shares to which it relates does not exceed
the exercise price of the Option associated with those Shares. The provisions of
Stock Appreciation Rights need not be the same with respect to each grant or
each recipient. All freestanding SARs shall be granted subject to the same terms
and conditions applicable to Options as set forth in Section 10, and all tandem
SARs shall have the same vesting, exercisability, forfeiture and termination
provisions as such Award or Option to which they relate. Subject to the
foregoing sentence and the terms of the Plan, the Committee may impose such
other conditions or restrictions on any Stock Appreciation Right as it shall
deem appropriate.



--------------------------------------------------------------------------------

  11.2 Exercise Price. The per Share price for exercise of Stock Appreciation
Rights shall be determined by the Committee, but shall be a price that is equal
to or greater than 100% of the Fair Market Value of the Shares subject to the
Award on the date of grant; provided, however, that the per Share exercise price
with respect to a Stock Appreciation Right that is granted in connection with a
merger or other acquisition as a Substitute Award for stock appreciation rights
held by awardees of the acquired entity may be less than 100% of the Fair Market
Value on the date such Award is granted. The terms and conditions of any
Substitute Award are intended to meet all requirements necessary to prevent such
Substitute Awards from being treated as the grant of a new stock right or a
change in the form of payment within the meaning of the final regulations under
Code §409A.

 

  11.3 No Repricing. Other than in connection with a change in the Company’s
capitalization or other transaction (as described in Section 25), a Stock
Appreciation Right may not be repriced without stockholder approval (including
canceling previously awarded Stock Appreciation Rights and regranting them with
a lower exercise price, canceling outstanding Stock Appreciation Rights with an
exercise price less than Fair Market Value in exchange for cash or taking any
other action with respect to a Stock Appreciation Right that would be treated as
a repricing under the rules and regulations of the principal securities exchange
on which the Shares are traded).

 

  11.4 Termination of Employment.

 

  (a) Due to Death, Disability, or Retirement

 

  (i) If a Participant ceases to be an Employee by reason of the Participant’s
death, permanent disability or Retirement, each outstanding freestanding SAR
shall become exercisable to the extent and for such period or periods determined
by the Committee but not beyond the expiration date of said Stock Appreciation
Right.

 

  (ii) If a Participant ceases to be an Employee by reason of the Participant’s
death, permanent disability or Retirement, each outstanding tandem SAR shall
become exercisable to the extent and for such period or periods determined by
the Committee but not beyond the expiration date of said Stock Appreciation
Right. If a Participant dies before exercising all tandem SARs, the outstanding
tandem SARs shall be exercisable by the Participant’s Beneficiary.

 

  (b) Other Than Death, Disability, or Retirement. Unless the Committee provides
otherwise, in the event a Participant ceases to be an Employee for any reason
other than the Employee’s death, permanent disability or Retirement, all rights
of the Participant under this Plan shall immediately terminate without notice of
any kind.



--------------------------------------------------------------------------------

  11.5 Payment. Upon exercise of a Stock Appreciation Right, payment shall be
made in the form of cash, Shares or a combination thereof as determined by the
Committee at the time the Award is granted. However, notwithstanding any other
provisions of this Plan, in no event may the payment (whether in cash or Shares)
upon exercise of a Stock Appreciation Right exceed an amount equal to 100% of
the Fair Market Value of the Shares subject to the Stock Appreciation Right at
the time of grant.

 

12. Director Awards. The Committee shall determine all Awards to Directors. The
terms and conditions of any grant to any such Director may be set forth in an
Award Agreement. Directors may only be granted Awards under the Plan in
accordance with this Section 12 and such Awards shall not be subject to
management’s discretion. From time to time, the Committee shall set the
amount(s) and type(s) of Awards that shall be granted to all Directors on a
periodic, nondiscriminatory basis, as well as any additional Award(s) to be
granted, also on a periodic, nondiscriminatory basis, based on one or more of
the following: service of a Director as the chair of a committee of the Board,
service of a Director as Chairman of the Board or Lead Director, the number or
type of committees of the Board on which a Director serves or the first
selection or appointment of an individual to the Board as a Director. Subject to
the limits set forth in Section 4.1 and the foregoing, the Committee shall
pursuant to the Plan grant such Awards to Directors, as it shall from time to
time determine.

If a Director subsequently becomes an Employee, the service requirement of the
Award can be satisfied by such subsequent employment and the Award shall not
terminate solely because of the change in status.



--------------------------------------------------------------------------------

13. Nontransferability of Rights. Unless the Committee provides otherwise with
respect to transfers to a Participant’s family members or to trusts or
partnerships for the benefit of a Participant or the Participant’s family
members, (i) no rights under any Award will be assignable or transferable and no
Participant or Beneficiary will have any power to anticipate, alienate, dispose
of, pledge or encumber any rights under any Award, and (ii) the rights and the
benefits of any Award may be exercised and received during the lifetime of the
Participant only by the Participant or by the Participant’s legal
representative. The Participant may, by completing and signing a written
beneficiary designation form which is delivered to and accepted by the Company,
designate a beneficiary to receive any payment and/or exercise any rights with
respect to outstanding Awards upon the Participant’s death to the extent such
designations are permitted and enforceable under applicable law as determined by
the Company. If at the time of the Participant’s death there is not on file a
fully effective beneficiary designation form, or if the designated beneficiary
did not survive the Participant, the person or persons surviving at the time of
the Participant’s death in the first of the following classes of beneficiaries
in which there is a survivor, shall have the right to receive any payment and/or
exercise any rights with respect to outstanding Awards:

 

  (a) Participant’s surviving spouse.

 

  (b) Participant’s surviving same-sex spouse.

 

  (c) Participant’s surviving domestic partner.

 

  (d) Equally to the Participant’s children, except that if any of the
Participant’s children predecease the Participant but leave descendants
surviving, such descendants shall take by right of representation the share
their parent would have taken if living.

 

  (e) Participant’s surviving parents equally.

 

  (f) Participant’s surviving brothers and sisters equally.

 

  (g) Participant’s estate.

If a person in the class surviving dies before receiving any payment and/or
exercising any rights with respect to outstanding Awards (or the person’s share
of any payment and/or rights in case of more than one person in the class), that
person’s right to receive any payment and/or exercise any rights with respect to
outstanding Awards will lapse and the determination of who will be entitled to
receive any payment and/or exercise any rights with respect to outstanding
Awards will be determined as if that person predeceased the Participant.

For all purposes under this Plan, the following terms have the meanings assigned
to them below:

 

  (1) The term “spouse” means a person of the opposite gender from the
Participant who is legally married to the Participant at the relevant time under
the laws of the state in which they reside and who satisfies the requirements
under 1 U.S. Code Section 7 for being treated as a spouse for purposes of
federal law or the laws of the country in which the Participant resides.

 

  (2) The term “same-sex spouse” means a person of the same gender as the
Participant who at the relevant time either (i) is recognized as being legally
married to the Participant under the laws of the state or country in which the
relationship was created, or (ii) is a person who has joined with the
Participant in a civil union that is recognized as creating some or all of the
rights of marriage under the laws of the state or country in which the
relationship was created.

 

  (3)

The term “domestic partner” means a person who is not the spouse or same-sex
spouse of the Participant as defined in subsections (1) and (2) above, but who
at the relevant time is the Participant’s significant other (together referred
to as “partners”) with whom the Participant lives and shares financial
responsibility. A domestic partner may be the same gender or opposite gender. A
person will be considered a domestic partner of the Participant if the
Participant or other person can provide a domestic partnership certificate to
the Company from a city, county,



--------------------------------------------------------------------------------

state or country which offers the ability to register a domestic partnership. If
the Participant and domestic partner reside in an area where such a certificate
is not available, a person will not be considered a domestic partner unless the
Participant and/or domestic partner provides sufficient evidence to the Company
that all of the following requirements are satisfied:

 

  (a) The partners have had a single, dedicated relationship for at least six
months and intend to remain in the relationship indefinitely.

 

  (b) The partners share the same permanent residence and have done so for at
least six months.

 

  (c) The partners are not related by blood or a degree of closeness which would
prohibit marriage under the law of the state in which they reside.

 

  (d) Neither partner is married to another person under either statutory or
common law, and neither has a same-sex spouse or is a member of another domestic
partnership.

 

  (e) Each partner is mentally competent to consent or contract.

 

  (f) Both partners are at least 18 years of age.

 

  (g) The partners are financially interdependent, are jointly responsible for
each other’s basic living expenses, and are able to provide documents proving at
least three of the following situations to demonstrate such financial
interdependence:

 

  (1) Joint ownership of real property or a common leasehold interest in real
property.

 

  (2) Common ownership of an automobile.

 

  (3) Joint bank or credit accounts.

 

  (4) A will which designates the other as primary beneficiary.

 

  (5) A beneficiary designation form for a retirement plan or life insurance
policy signed and completed to the effect that one partner is a beneficiary of
the other.

 

  (6) Designation of one partner as holding power of attorney for health care
needs of the other.



--------------------------------------------------------------------------------

14. Termination of Employment.

 

  14.1 Transfers of employment between the Company and an Affiliate, or between
Affiliates, will not constitute termination of employment for purposes of any
Award.

 

  14.2 The Committee may specify whether any authorized leave of absence or
absence for military or government service or for any other reasons will
constitute a termination of employment for purposes of the Award and the Plan.

 

  14.3 Notwithstanding anything in this Section 14 to the contrary, if any
portion of an Award that is subject to Code §409A may be distributed upon the
event of a Participant’s termination of employment (including but not limited to
a termination of employment that qualifies as a Retirement), the Participant
will be deemed to have a termination of employment with respect to such portion
of the Award if and only if the Participant has a “separation from service”
within the meaning of Treas. Reg. §1.409A-1(h).

 

15. Qualifying Performance-Based Compensation.

 

  15.1 General. The Committee may specify that all or a portion of any Award is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code; provided that the performance criteria for any
portion of an Award that is intended by the Committee to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall be a measure based on one or more Qualifying Performance Criteria,
and for Performance-Based Compenation Policy Awards shall be a measure based on
one or more performance goals specified under Section 16.4 below, selected by
the Committee and specified at the time such Award is granted. The Committee
shall certify the extent to which any Qualifying Performance Criteria or
performance goal specified under Section 16.4 below has been satisfied, and the
amount payable as a result thereof, prior to payment, settlement or vesting of
any Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding satisfaction of
any performance criteria, the number of Shares issued or the amount paid under
an Award may be reduced by the Committee on the basis of such further
considerations as the Committee shall determine.

 

  15.2

Qualifying Performance Criteria. For purposes of this Plan, the term “Qualifying
Performance Criteria” shall mean any one or more of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit or Affiliate, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee, with such adjustments
determined appropriate by the Committee to the extent consistent with
Section 162(m) of the Code including, without limitation, to reflect
extraordinary, unusual or infrequently occurring events, transactions or other
items; acquired, discontinued or disposed operations;



--------------------------------------------------------------------------------

  effects of changes in accounting principles, tax or other laws or
requirements; regulatory capital requirements; or similar events or
circumstances: (a) Earnings Per Share, (b) Business Unit Net Earnings,
(c) Return on Realized Common Equity, (d) total stockholder return, (e) return
on assets, (f) return on equity or (g) capital ratios (including, but not
limited to, tier 1 and Basel capital ratios).

 

16. Performance-Based Compensation Policy.

 

  16.1 General. It is the intention of the Committee that Performance-Based
Compensation Policy Awards pursuant to this Section 16 to each Covered Executive
Officer (as defined below) be deductible by the Company for federal income tax
purposes in accordance with Section 162(m) of the Code.

 

  16.2 Covered Executive Officers. This Policy applies to any individual (a
“Covered Executive Officer”) who on the last day of the taxable year is (a) the
principal executive officer of the Company or is acting in such capacity, (b) an
executive officer and whose name and total compensation for the taxable year is
required to be disclosed in the Company’s proxy statement delivered to
stockholders pursuant to Section 14(a) of the Securities Exchange Act of 1934
(the “Exchange Act”) by reason of the individual being among the Company’s three
highest compensated executive officers for the taxable year (other than by
reason of being the principal executive officer or principal financial officer),
(c) an executive officer and whose name and total compensation for the taxable
year is included in the Summary Compensation Table for the taxable year included
in the Company’s proxy statement delivered to stockholders pursuant to
Section 14(a) of the Exchange Act or (d) any other individual determined on or
before the latest date permitted under Section 162(m) of the Code by the
Committee to be eligible for a Performance-Based Compensation Policy Award under
this Section 16. Whether an individual is the principal executive officer or
among the three highest compensated executive officers other than the principal
executive officer or principal financial officer shall be determined pursuant to
the executive compensation disclosure rules under the Exchange Act. To the
extent “covered employee” under Section 162(m) of the Code (including, without
limitation, by subsequent interpretation or amendment) includes additional
individuals with respect to the Company, such additional individuals shall also
be Covered Executive Officers for purposes of this Policy.

 

  16.3

Performance-Based Compensation Policy Award/Establishment of Performance Goals.
A Performance-Based Compensation Policy Award to a Covered Executive Officer may
be paid in the form of cash, Shares, Restricted Share Rights, or Restricted
Stock, or any combination thereof. Payment of a Performance-Based Compensation
Policy Award to a Covered Executive Officer will be contingent upon the
attainment of one or more performance goals for the Performance Period
established for such Covered Executive Officer by the Committee as provided
herein. The Committee shall retain the discretion to reduce the
Performance-Based Compensation Policy Award payable to a Covered Executive
Officer, notwithstanding attainment of any performance goal. The



--------------------------------------------------------------------------------

  Performance-Based Compensation Policy Award determined and approved by the
Committee to be payable to the principal executive officer of the Company shall
be submitted to the Board of Directors for ratification.

 

  16.4 Performance Goals. The Committee shall establish in writing one or more
performance goals to be attained for a Performance Period for each Covered
Executive Officer on or before the latest date permitted under Section 162(m) of
the Code. Performance goals shall mean any one or more of the following
performance goals, either individually, alternatively or in combination, applied
to either the Company as a whole or to a business unit or Affiliate, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee, with such adjustments
determined appropriate by the Committee to the extent consistent with
Section 162(m) of the Code including, without limitation, to reflect
extraordinary, unusual or infrequently occurring events, transactions or other
items; acquired, discontinued or disposed operations; effects of changes in
accounting principles, tax or other laws or requirements; regulatory capital
requirements; or similar events or circumstances:

 

  •  

Earnings Per Share

 

  •  

Business Unit Net Earnings

 

  •  

Return on Realized Common Equity

 

  •  

Total stockholder return

 

  •  

Return on assets

 

  •  

Return on equity

 

  •  

Capital ratios (including, but not limited to, tier 1 and Basel capital ratios).

The maximum amount of a Performance-Based Compensation Policy Cash Award payable
in any calendar year to any Covered Executive Officer shall be a dollar amount
not to exceed two-tenths of one percent (0.2%) of the Company’s Net Income.

 

17. Effective Date of the Plan.

 

  17.1

Effective Date. The Plan was originally effective as of September 25, 1984 upon
the approval and ratification of the Plan by the affirmative vote of the holders
of a majority of the outstanding Shares of Stock present or represented and
entitled to vote in person or by proxy at a meeting of the stockholders of the
Company. This amendment and restatement of the Plan has been approved by the
Board, but it will only become effective (the “Effective Date”) when it is
approved by the Company’s stockholders at the annual meeting of the Company’s
stockholders on April 23, 2013 or any adjournment thereof (the “2013 Annual
Meeting”). If this amendment and restatement is not approved by the affirmative
vote of the holders of a majority of the outstanding Shares of the Company
present, or represented by proxy, and entitled to vote thereon, at the 2013
Annual Meeting in accordance with the laws of the State of Delaware and other
applicable requirements, this



--------------------------------------------------------------------------------

  amendment and restatement shall be void and the terms of the Plan prior to
this amendment and restatement shall instead govern. This amendment and
restatement of the Plan which has been approved by the Board subject to the
approval of stockholders at the annual meeting of stockholders scheduled for
April 23, 2013 shall not apply (and instead the terms of the Plan existing
immediately prior to the amendment and restatement that would be deemed a
“material modification” of such Award within the meaning of Section 409A of the
Code shall apply) to Awards under the Plan that were both outstanding and vested
as of December 31, 2004 if and to the extent that the application of the
April 26, 2005 amendment and restatement or any subsequent amendment or
amendment and restatement would be deemed a “material modification” of such
Awards within the meaning of Section 409A of the Code.

 

  17.2 Duration of the Plan. The Plan shall remain available for the grant of
Awards until the tenth (10th) anniversary of the Effective Date. Notwithstanding
the foregoing, the Plan may be terminated at such earlier time as the Board may
determine. Termination of the Plan will not affect the rights and obligations of
the Participants and the Company arising under Awards theretofore granted and
then in effect.

 

18. Right to Terminate Employment or Service. Nothing in the Plan shall confer
upon any Participant the right to continue in the employment or service of the
Company or any Affiliate or affect any right which the Company or any Affiliate
may have to terminate employment of the Participant.

 

19. Compliance With Laws; Listing and Registration of Shares. All Awards granted
under the Plan (and all issuances of Shares or other securities or cash under
the Plan) shall be subject to all applicable laws, rules and regulations, and to
the requirement that if at any time the Committee shall determine that the
listing, registration or qualification of the Shares covered thereby upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the grant of such Award or the issue or
purchase of Shares thereunder, such Award may not be exercised in whole or in
part, or the restrictions on such Award shall not lapse, unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee. If
the exercise of an Option would be prohibited solely because the issuance of
Shares would violate the registration requirements of the Securities Act of
1933, as amended, the Option shall remain exercisable until the earlier of
(i) the expiration of its Term (without regard to any shortening of the Term
because of termination of employment or service) and (ii) the expiration of a
period of three months after the Participant’s termination of employment or
service during which the exercise of the Option would not be in violation of the
Securities Act of 1933, as amended.

Without amending the Plan, the Committee may grant Awards to Employees and
Directors who are foreign nationals on such terms and conditions different from
those specified in this Plan as may, in the judgment of the Committee, be
necessary or desirable



--------------------------------------------------------------------------------

to foster and promote achievement of the purposes of this Plan and shall have
the authority to adopt such modifications, procedures, subplans and the like as
may be necessary or desirable to comply with provisions of the laws or
regulations of other countries or jurisdictions in which the Company or any
Affiliate may operate or have Employees to ensure the viability of the benefits
from Awards granted to Participants employed in such countries or jurisdictions,
meet the requirements that permit this Plan to operate in a qualified or
tax-efficient manner, comply with applicable foreign laws or regulations and
meet the objectives of this Plan.

 

20. Conditions and Restrictions Upon Securities Subject to Awards. The Committee
may provide that the Shares issued upon exercise of an Option or Stock
Appreciation Right or otherwise subject to or issued under an Award shall be
subject to such further agreements, restrictions, conditions or limitations as
the Committee in its discretion may specify prior to the exercise of such Option
or Stock Appreciation Right or the grant, vesting or settlement of such Award,
including without limitation, conditions on vesting or transferability,
forfeiture or repurchase provisions and method of payment for the Shares issued
upon exercise, vesting or settlement of such Award (including the actual or
constructive surrender of Shares already owned by the Participant) or payment of
taxes arising in connection with an Award. Without limiting the foregoing, such
restrictions may address the timing and manner of any resales by the Participant
or other subsequent transfers by the Participant of any Shares issued under an
Award, including without limitation (a) restrictions under an insider trading
policy or pursuant to applicable law, (b) restrictions designed to delay and/or
coordinate the timing and manner of sales by Participant and holders of other
Company equity compensation arrangements, and (c) restrictions as to the use of
a specified brokerage firm for such resales or other transfers.

 

21. Recoupment of Awards. All Awards (including Awards that have vested in
accordance with the Award Agreement) shall be subject to the terms and
conditions, if applicable, of any recoupment policy adopted by the Company from
time to time or recoupment requirement imposed under applicable laws, rules or
regulations or any applicable securities exchange listing standards.

 

22. Withholding Taxes. The Company or an Affiliate shall be entitled to:
(a) withhold and deduct from future wages of a Participant (or from other
amounts that may be due and owing to a Participant from the Company or an
Affiliate), including all payments under this Plan, or make other arrangements
for the collection of (including through the sale of Shares otherwise issuable
pursuant to the applicable Award), all legally required amounts necessary to
satisfy any and all federal, state, local and foreign withholding and
employment-related tax requirements attributable to an Award, including, without
limitation, the grant, exercise or vesting of, or payment of dividends with
respect to, an Award or a disqualifying disposition of Shares received upon
exercise of an Incentive Stock Option; or (b) require a Participant promptly to
remit the amount of such withholding to the Company before taking any action
with respect to an Award. To the extent specified by the Committee, withholding
may be satisfied by withholding Shares to be received upon exercise or vesting
of an Award or by delivery to the Company of previously owned Shares. In
addition, the Company may reasonably delay the issuance or delivery of Shares
pursuant to an Award as it determines appropriate to address tax withholding and
other administrative matters.



--------------------------------------------------------------------------------

23. No Liability of Company. The Company and any Affiliate which is in existence
or hereafter comes into existence shall not be liable to a Participant,
Beneficiary or any other person as to: (a) the non-issuance or sale of Shares as
to which the Company has been unable to obtain, from any regulatory body having
jurisdiction over the matter, the authority deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder; (b) any
tax consequence to any Participant, Beneficiary or other person including,
without limitation, due to the receipt, vesting, exercise or settlement of any
Award granted hereunder; or (c) any provision of law or legal restriction that
prohibits or restricts the transfer of Shares issued pursuant to any Award.

 

24. Amendment, Modification and Termination of the Plan. The Board, the Human
Resources Committee of the Board or the Governance and Nominating Committee of
the Board may at any time terminate, suspend or modify the Plan, except that the
Board or Committee will not, without authorization of the stockholders of the
Company, effect any change (other than through adjustment for changes in
capitalization as provided in Section 25) which will reduce the exercise price
of, or reprice, outstanding Options or Stock Appreciation Rights as set forth in
Section 10.6 or Section 11.3 or otherwise amend the Plan in any manner requiring
stockholder approval by law or under the New York Stock Exchange listing
requirements.

No termination, suspension, or modification of the Plan will adversely affect in
any material manner any right acquired by any Participant or any Beneficiary
under an Award granted before the date of termination, suspension, or
modification, unless otherwise agreed to by the Participant; but it will be
conclusively presumed that any adjustment for changes in capitalization provided
for in Section 25 does not adversely affect any right.

 

25. Adjustments.

 

  (a) In the event that the number of Shares shall be increased or decreased
through a reorganization, reclassification, combination of shares, stock split,
reverse stock split, spin-off or stock dividend, then each Share that has been
authorized for issuance under the Plan, whether such Share is then currently
subject to or may become subject to an Award under the Plan, as well as the per
share limits set forth in Section 4, shall be adjusted by the Committee to
reflect such increase or decrease, as it determines appropriate, in its sole
discretion. The terms of any outstanding Award shall also be adjusted by the
Committee as to price, number of Shares subject to such Award and other terms to
reflect the foregoing events or similar transactions as the Committee determines
appropriate, in its sole discretion.

 

  (b)

In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which it shall have been exchanged,



--------------------------------------------------------------------------------

  whether by reason of a merger, consolidation or otherwise, then the Committee
shall, in its sole discretion, determine the appropriate adjustment, if any, to
be effected and effect such adjustment. In addition, in the event of such change
described in the preceding sentence or such other change determined by the
Committee, in its sole discretion, to be a change of control for purposes of the
Plan, the Committee existing prior to such change may accelerate the time or
times at which any Award may be exercised and may provide for cancellation of
such accelerated Awards that are not exercised within a time prescribed by the
Committee in its sole discretion. Subject to Section 27, in the event of any
change described in this paragraph, the Committee existing prior to such change,
in its sole discretion, may provide that any Award shall terminate and an
equitable cash amount as determined by the Committee in its sole discretion be
paid. Without limitation on the foregoing, an amount equal to the excess (if
there is an excess and zero if there is no excess) by which the Fair Market
Value of the Shares subject to the Option exceeds the aggregate exercise price
with respect to such Option shall constitute an equitable cash amount.

 

  (c) No right to purchase fractional Shares shall result from any adjustment in
Awards pursuant to this Section 25. In case of any such adjustment, the Shares
subject to the Award shall be rounded down to the nearest whole Share. Notice of
any adjustment shall be given by the Company to each Participant, which shall
have been so adjusted and such adjustment (whether or not notice is given) shall
be effective and binding for all purposes of the Plan.

 

  (d) Any adjustment to Options or Stock Appreciation Rights made pursuant to
this Section 25 is intended to satisfy all requirements necessary to prevent the
adjusted Awards from being treated as the grant of a new stock right or a change
in the form of payment within the meaning of the final regulations under Code
§409A.

 

  (e) Subject to Section 27 and with respect to Awards intended to be
“performance-based compensation” under Section 162(m) of the Code, to the extent
such adjustments are not intended to affect the status of any Award, the
Committee may make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events affecting
the Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits to be made available under the Plan.

 

26.

Severability. If any provision of this Plan is determined to be illegal or
invalid (in whole or in part) for any reason, or if the Plan Administrator
cannot reasonably interpret any



--------------------------------------------------------------------------------

  provision so as to avoid violation of Code §409A or constructive receipt of
compensation under this Plan before the actual receipt of such compensation,
this Plan shall be construed and enforced as if the provision had not been
included.

 

27. Interpretation. This Plan, as amended, is intended to satisfy the
requirements of Code §409A and applicable guidance thereunder with respect to
compensation payable pursuant to this Plan that was not outstanding and vested
prior to January 1, 2005. It is not intended to materially modify the terms and
conditions applicable to any other amounts payable pursuant to this Plan. This
Plan shall be construed and administered accordingly. Therefore, to the extent
an Award is subject to Code §409A, discretion otherwise permitted under the Plan
is not intended to be exercised with respect to such Award in a manner which
will violate the requirements of Code §409A. In addition, to the extent an Award
is subject to Code §409A and payment or distribution is provided for upon
termination or cessation of employment or a comparable event, such event shall
be interpreted consistent with the definition of “separation from service”
within the meaning of Treas. Reg. §1.409A-1(h).

Notwithstanding anything in this Plan to the contrary, to the extent required by
Code §409A, payment of the portion of any Award that is subject to Code §409A
shall not be accelerated pursuant to Section 25 unless the event also qualifies
as a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Treas. Reg. §1.409A-3(i)(5) (a “qualifying event”). In the event
payment of Shares attributable to Restricted Share Rights is accelerated
pursuant to Section 25 because of a qualifying event or a qualifying event and
termination of employment, such payment shall be made 30 days after the
qualifying event or termination of employment, respectively.

To the extent required by Code §409A, the portion of any Restricted Share Right,
Performance Share or Performance Unit Award that is subject to Code §409A and
becomes payable to an Employee pursuant to a termination of employment shall be
paid six months after the date of such termination of employment if the Employee
is a Specified Employee.

 

28. No Representation Made Regarding Code §409A Compliance. Notwithstanding any
other provision in the Plan, the Company makes no representations that the
Awards granted under the Plan shall be exempt from or comply with Code §409A and
makes no undertaking to preclude Code §409A from applying to Awards granted
under the Plan.

 

29. Governing Law. This Plan, all Awards granted hereunder and all
determinations made and actions taken pursuant hereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Delaware without giving effect to principles of conflicts
of law.